     Case 2:17-cr-00378-WKW-GMB Document 53 Filed 04/30/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

 UNITES STATES OF AMERICA                    )
                                             )
        v.                                   )       CASE NO. 2:17-CR-378-WKW
                                             )                 [WO]
 ANTWAN DANDRE GILES                         )

                                         ORDER

       Defendant has filed a pro se motion for compassionate release in which he seeks to

modify an imposed term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc.

# 52.) Under § 3582(c)(1)(A)(i), a district court may modify a convicted defendant’s

sentence when “extraordinary and compelling reasons warrant such a reduction.”

However, a defendant may only move for such a reduction after he or she “has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A).

Defendant’s motion does not indicate that he has pursued the statutorily mandated

procedure; thus, his motion is premature at this time.

       Accordingly, it is ORDERED that Defendant’s motion (Doc. # 52) is DENIED

without prejudice with leave to re-file his motion, if necessary, after he has exhausted his

administrative rights.

       DONE this 30th day of April, 2020.

                                                       /s/ W. Keith Watkins
                                                 UNITED STATES DISTRICT JUDGE
